        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 1 of 30




 1   [Counsel on Signature Page]

 2

 3

 4

 5

 6

 7

 8
 9

10
                                UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
12
       IN RE: XYREM (SODIUM OXYBATE)            Case No. 5:20-md-02966-LHK
13     ANTITRUST LITIGATION
14

15

16

17                          JOINT CASE MANAGEMENT STATEMENT
18

19

20

21

22

23

24

25

26

27

28
                              JOINT CASE MANAGEMENT STATEMENT
                                    Case No. 5:20-md-02966-LHK
        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 2 of 30




 1          Pursuant to this Court’s Standing Order for All Judges of the Northern District of California,

 2   Federal Rule of Civil Procedure 16, and Civil Local Rule 16-9, the parties in these actions have met

 3   and conferred on certain issues and hereby submit this Joint Case Management Statement in advance

 4   of the Case Management Conference currently scheduled for January 22, 2021 at 2:00 p.m. PST.

 5                                   I.    JURISDICTION AND SERVICE

 6          Jurisdiction

 7          The Court has jurisdiction over these actions1 pursuant to 28 U.S.C. § 1332(d) because these

 8   are class actions in which the aggregate amount in controversy exceeds $5,000,000 and at least one

 9   member of the putative class is a citizen of a state different from that of one of the Defendants. The

10   Court further has jurisdiction over these actions pursuant to 15 U.S.C. § 26 and 28 U.S.C. §§ 1331

11   and 1337 as these actions also allege violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§

12   1 & 2, alleged to be actionable under Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

13   The Court also has jurisdiction over the various state law claims under both 28 U.S.C. § 1332(d) and

14   28 U.S.C. § 1367(a).

15          Defendants do not anticipate contesting subject matter jurisdiction, but reserve all objections

16   pending review of the consolidated complaint that the plaintiffs in the related actions (the

17   “Purchasers”) intend to file.

18

19

20
        1
21         The above-captioned MDL consists of eight related antitrust suits initially filed in this District
     and in the United States District Court for the Southern District of New York. While the complaints
22   in those actions are similar—each plaintiff seeks to bring antitrust claims relating to the settlement of
     patent litigation concerning the narcolepsy drug Xyrem on behalf of similar putative purchaser
23   classes—they are not identical. The Purchasers have stipulated to filing a single consolidated
     complaint upon centralization of the cases in a single venue, and to a briefing schedule for
24
     Defendants’ responses to such complaint thereafter. See Case No. 3:20-cv-04056, ECF 50 at 2; Case
25   No. 3:20-cv-04064, ECF 39 at 2; Case No. 3:20-cv-04671, ECF 22 at 2; Case No. 3:20-cv-04667,
     ECF 22 at 2; Case No. 3:20-cv-04725, ECF 35 at 2; Case No. 7:20-cv-06003 (S.D.N.Y.), ECF 28 at
26   3; Case No. 7:20-cv-06495 (S.D.N.Y.), ECF 34 at 4; Case No. 3:20-cv-06491 (N.D. Cal.), ECF 11 at
     2-3. As noted below, filing of a Consolidated Class Action Complaint should take place after the
27   appointment of Interim Lead Class Counsel.
28
                                                    -1-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 3 of 30




 1             Service

 2             While the Purchasers’2 allegations revolve around overlapping categories of conduct and the

 3   complaints name a largely overlapping set of entities as defendants, there is not complete overlap in

 4   the defendants sued in each complaint. The following list will break down service based on Defendant

 5   entity.

 6             Defendants Jazz Pharmaceuticals, Inc., Hikma Pharmaceuticals USA, Inc. (f/k/a West-Ward

 7   Pharmaceuticals Corp.), Hikma Labs Inc. (f/k/a Roxane Laboratories, Inc.), EuroHealth (USA), Inc.,

 8   Lupin Pharmaceuticals, Inc., Lupin, Inc., Lupin Ltd., Amneal Pharmaceuticals LLC, Par

 9   Pharmaceutical, Inc., Sun Pharmaceutical Holdings USA, Inc., Sun Pharmaceutical Industries, Inc.,

10   Endo Pharmaceuticals, LLC, Teva Pharmaceuticals USA, Inc., Wockhardt USA LLC, Morton Grove

11   Pharmaceuticals, Inc., Watson Laboratories, Inc., and Mallinckrodt LLC have been properly served or

12   agreed to accept service in each of the actions in which they are named.

13             Several foreign Defendants have not been served in any of the actions: Jazz Pharma Ireland,

14   Ltd. (located in Dublin, Ireland.), Jazz Pharmaceuticals plc (“Jazz plc”) (Dublin, Ireland), Sun

15   Pharmaceutical Industries Ltd. (Mumbai, India), Endo International PLC (Dublin, Ireland), Teva

16   Pharmaceutical Industries, Ltd. (Petah Tivka, Israel), Wockhardt Ltd. (Mumbai, India), and

17   Mallinckrodt PLC (Surrey, United Kingdom). Plaintiffs Teamsters (on July 8, 2020) and Self-Insured

18   Schools of California (“SISC”) initiated formal service on each entity they named pursuant to the

19   Hague Convention and is awaiting confirmation of service from the foreign authorities.3 Plaintiff

20   SISC served Defendant Hikma Pharmaceuticals PLC (“Hikma PLC”) (headquartered in the United

21   Kingdom) pursuant to the Hague Convention in one of the original actions, but not all. It is Plaintiffs

22   City of Providence (“COP”) and A.F. of L. – A.G.C. Building Trades Welfare Plan’s (A.F. of L.)

23   position that they served Defendant Hikma PLC through its domestic registered agent, and Plaintiff

24
         2
25        Defendants dispute whether the Plaintiffs, all but one of which are third-party health care
     insurers, are indeed “purchasers” of the pharmaceutical products at issue.
26       3
         Only the Hollman and Self Insured School Plaintiffs have named Endo International PLC as a
27   Defendant. Endo International PLC has not been served in either action.

28                                                   -2-
                                  JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-md-02966-LHK
        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 4 of 30




 1   A.F. of L.’s position that it served Defendants Jazz plc and Lupin Ltd. through their domestic

 2   registered agents. Defendants’ position is that Plaintiffs’ attempted service of these non-U.S.

 3   companies through U.S. affiliates is not effective or proper service. Counsel for the Purchasers are

 4   negotiating with counsel for the foreign Defendants’ domestic affiliates regarding service and to

 5   determine whether these foreign Defendants are proper participants in this litigation.

 6          Finally, one Defendant—Ranbaxy Laboratories Ltd.—has, since the time of the underlying

 7   conduct here, been merged in Sun Pharmaceutical Industries, Inc. and so no longer exists as a

 8   standalone entity.

 9                                                II.    FACTS

10          The Purchasers’ Statement of Facts

11          In July 2002, the FDA approved Xyrem (sodium oxybate oral solution) for the treatment of

12   narcolepsy (and later for other related conditions). Jazz Pharmaceuticals acquired the right to Xyrem

13   (and other drugs) in June 2005. At the time of approval, Xyrem received exclusivity from FDA

14   expiring on July 17, 2009. Defendant Jazz engaged in a multi-layered scheme to impair or delay entry

15   of generic Xyrem. This included: 1) acquiring bogus patents and enforcing them with sham lawsuits,

16   2) filing baseless citizen petitions with the FDA that had no chance of success, 3) abusing the Risk

17   Evaluation and Mitigation Strategies (REMS) system to frustrate efforts by generic manufacturers to

18   come to market, 4) entering into a series of unlawful market allocation agreements with generic

19   competitors, including defendants Hikma Pharmaceuticals plc, Roxane Laboratories, Inc., Amneal

20   Pharmaceuticals LLC, Par Pharmaceutical, Inc., Lupin Pharmaceuticals, Inc. and, according to

21   plaintiff SISC, Wockhardt USA LLC, Watson Laboratories, Inc., and Mallinckrodt LLC (and their

22   parent and successor entities as described fully in Plaintiffs’ complaint).

23          Purchasers are insurers, health and welfare plans, and consumers seeking to represent a class

24   of individuals or entities who indirectly paid for and/or provided reimbursement for purchases of

25   Xyrem from Jazz or its single pharmacy, Express Scripts Specialty Distribution Services, Inc.

26   (ESSDS).

27

28                                                  -3-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 5 of 30




 1          Jazz manipulation of the patent system to acquire sham patents. Xyrem’s active ingredient,

 2   gamma-hydroxybuyrate (GBH), has been used in pharmaceuticals for many years and none of

 3   Xyrem’s patents claim it. Instead, Jazz acquired multiple bogus patents claiming processes for

 4   manufacturing Xyrem, formulation of Xyrem, methods of using a database to track prescriptions that

 5   could be abused, and method of use patents that claim treatment methods for sleep disorders with

 6   Xyrem.

 7          When generic competitors began to file ANDAs seeking approval to market AB-rated versions

 8   of Xyrem, Jazz used the alleged infringement of these patents to file multiple sham lawsuits. Two

 9   defendants—Hikma and Roxane—litigated these cases for almost seven years. With those lawsuits

10   pending, Jazz filed additional patent applications based on Roxane and Hikma’s non-infringement

11   defenses.

12          Jazz manipulates the REMS program to delay generic entry. Certain pharmaceutical are

13   required by law and FDA regulations to have a program, individualized for the specifics of the drug,

14   to control the risks of the drug. Because Xyrem’s active ingredient, gamma-Hydroxybutyric acid

15   (GHB), is a Schedule I controlled substance, upon approval the FDA requested the implementation of

16   a risk management program (RiskMAP). As part of this program, Jazz chose to distribute Xyrem

17   through a single pharmacy: Express Scripts Specialty Distribution Services, Inc. (ESSDS). In 2007, a

18   change in law required Jazz to revamp its RiskMAP. At the time, Jazz considered changing its single

19   distribution model to allow multiple pharmacies to deliver the drug. However, Jazz realized that if it

20   did so, any generic Xyrem manufacturer would not be required to have a single-pharmacy REMS

21   program when it came to market. Accordingly,, as generic entry neared, Jazz began to argue that a

22   single-pharmacy system was the only safe way to distribute Xyrem. After seven years, the FDA

23   approved, but it criticized Jazz’s REMS program and noted that its delay in having an approved

24   REMS would delay generic approval.

25          Jazz files meritless citizen petitions with FDA. In 2012, Jazz submitted a baseless citizen

26   petition to the FDA demanding that it not approve any generic Xyrem without first publishing

27   requirements for bioequivalence testing. A few months later, and before the FDA had responded to

28                                                 -4-
                                JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 5:20-md-02966-LHK
        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 6 of 30




 1   the first petition, Jazz filed another petition arguing that any generic manufacture must use the same

 2   risk management system as Jazz. In detailed responses, the FDA denied both petitions as meritless. It

 3   noted that Jazz “will benefit from a delay in generic competition in the marketplace.”

 4          Jazz enters into reverse payment agreements with generic manufacturers to settle pending

 5   litigation. Beginning in January 2015, nascent generic competitors filed a series of petitions to the

 6   Patent Trial and Appeal Board (PTAB) to review the patents regarding the prescription tracking

 7   database. The PTAB eventually found that the claims, which related to Jazz’s REMS program, were

 8   obvious. Even with the PTAB ruling, Jazz continued to pursue its patent lawsuits. In January 2017,

 9   one of the generic manufacturers, Hikma, received final FDA approval for its generic Xyrem, but

10   Hikma did not launch its generic product. Instead, it entered into agreements with Jazz that both

11   settled the patent litigation and permitted Hikma, among other things, to be the authorized generic

12   distributor for Xyrem starting in January 2023. This agreement, in effect, allocated the market for

13   generic Xyrem. Jazz then entered into similar unlawful agreements with generic manufacturers Par,

14   Lupin, Amneal, and others.

15          The delay in generic entry resulting from Jazz’s anticompetitive conduct was extremely

16   lucrative. Jazz reported total revenue from Xyrem in 2019 of about $1.6 billion, three-quarters of the

17   company’s net product sales. As a result of Jazz’s actions to delay the entry of generic Xyrem,

18   purchasers have paid supracompetitive prices for Xyrem and are still unable to purchase lower-cost

19   generics.

20          Defendants’ Statement of Facts:

21          In the multiple current complaints, Plaintiffs allege that they overpaid for the prescription

22   narcolepsy medicine Xyrem® (sodium oxybate), purportedly as a result of Defendants’ conduct in

23   litigating and settling eight different patent litigations in the District of New Jersey. The FDA

24   approved branded Xyrem in 2002 to treat cataplexy4 in patients with narcolepsy, a lifelong,

25
        4
26         Cataplexy is sudden, involuntary muscle weakness. A cataplexy episode can cause a patient’s
     knees to give way, head to fall to one side, jaw to drop, muscles to twitch without an obvious cause—
27   all suddenly and without warning.

28                                                  -5-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 7 of 30




 1   potentially disabling neurologic condition, and subsequently approved it for additional indications. A

 2   powerful medicine for serious medical problems, Xyrem contains an active ingredient, sodium

 3   oxybate, which is a form of gamma hydroxybutyrate (GHB), a chemical with well-documented abuse

 4   and misuse potential and a controlled substance pursuant to its own specific act of Congress. See Pub.

 5   L. No. 106-172, 114 Stat. 7 (2000). Xyrem is, consequently, available only through a risk evaluation

 6   and mitigation strategy (REMS) program that its manufacturer, Jazz Pharmaceuticals, developed and

 7   the FDA approved. Under the Xyrem REMS, distribution of Xyrem is strictly controlled, with all

 8   prescriptions filled by one central certified pharmacy, Express Scripts Specialty Distribution Services,

 9   Inc.

10          Manufacturers of generic versions of Xyrem began to file ANDAs5 with the FDA in 2010,

11   well before the expiration of various patents held by Jazz, some of which do not expire until 2033.

12   Hikma was the “first filer” of an ANDA, which entitled Hikma to 180 days of generic exclusivity

13   once it launched its product. After Hikma, the other seven generic manufacturer Defendants in this

14

15

16

17

18

19

20

21

22

23

24

25

26      5
         An ANDA, or Abbreviated New Drug Application, offers a shortened regulatory pathway
27   toward drug approval for certain types of generic medications. See 21 U.S.C. § 355(j)(2)(A)(ii)–(iv).

28                                                 -6-
                                JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 5:20-md-02966-LHK
        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 8 of 30




 1   litigation—Amneal, Par, Lupin, Wockhardt, 67 Ranbaxy, Watson, 8 and Mallinckrodt9—also filed

 2   ANDAs.

 3           Because the ANDAs were filed prior to the expiration of Jazz’s Xyrem patents, Jazz brought a

 4   patent infringement suit against each ANDA filer in the District of New Jersey, as expressly

 5   contemplated by the Hatch-Waxman Act of 1984. Jazz asserted in the patent cases that the ANDA

 6   filers would infringe, contribute to the infringement of, or induce the infringement of three categories

 7   of patents owned by Jazz: (1) patents relating to Xyrem formulations and their use (the “Formulation

 8   Patents”);10 (2) patents relating to safe methods of drug distribution (the “REMS Patents”);11 and (3)

 9

10

11
        6
12        Wockhardt is currently named as a Defendant in only one of the eight complaints coordinated in
     this MDL: Self-Insured Schools of California v. Jazz Pharmaceuticals PLC, et al (No 7:20-cv-06495,
13   S.D.N.Y.). Wockhardt has attempted to meet and confer on numerous occasions with counsel for
     Self-Insured Schools of California to demonstrate that their claim against Wockhardt is frivolous, but
14   counsel did not meaningfully engage with Wockhardt until the day this Joint Case Management
15   Statement was due. Notably, one other Plaintiff, Ruth Hollman, had previously named Wockhardt as a
     Defendant, but filed a notice of dismissal after engaging with Wockhardt’s counsel. Ruth Hollman v.
16   Wockhardt Ltd., Morton Grove Pharmaceuticals, Inc., and Wockhardt USA LLC, et al., Case No.
     3:20-cv-06491 (N.D. Cal.), Dkt. No. 25. Wockhardt has scheduled a meet and confer with Self-
17   Insured Schools on Wednesday, January 20, 2021 to discuss its claim. If Self-Insured Schools refuses
     to withdraw its allegation as to Wockhardt and instead moves forward by including Wockhardt in a
18
     consolidated complaint, Wockhardt reserves all rights, up to and including moving for sanctions under
19   Rule 11, as has already been communicated to counsel.
        7
          SISC is prepared to discuss any issues Defendant Wockhardt would like to address at the
20   upcoming meet and confer scheduled for January 20, 2021. Wockhardt offered to meet and confer
21   with SISC only if SISC agreed to execute a secrecy agreement as a pre-condition, which delayed the
     meet and confer. There is no issue that is ripe for the Court’s attention at this time.
22      8
        Watson also has been named as a Defendant in only one of the complaints coordinated in this
23   MDL.
        9
          Counsel for Mallinckrodt was not a party to the preparation of this Case Management Statement,
24   and the parties therefore recognize that Mallinckrodt has reserved all of its rights.
        10
25         U.S. Patent Nos. 6,472,431, 6,708,889, 7,262,219, 7,851,506, 8,263,650, 8,324,275, 8,461,203,
     8,859,619, 8,952,062, and 9,539,330.
26      11
           U.S. Patent Nos. 7,668,730, 7,765,106, 7,765,107, 7,895,059, 8,457,988, 8,589,182, and
27   8,731,963.

28                                                 -7-
                                JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 5:20-md-02966-LHK
        Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 9 of 30




 1   patents relating to safety concerns presented by potential drug-drug interactions between Xyrem and

 2   other treatments (the “DDI Patents”).12

 3            The eight patent infringement lawsuits proceeded over eight years—including through a

 4   Markman (claim construction) hearing in the case against Hikma, as well as various inter partes

 5   review (IPR) and covered business method review (CBM) proceedings before the U.S. Patent and

 6   Trademark Office—and resulted in the settlements at issue starting in 2017. Plaintiffs proclaim in

 7   their statement of facts herein that they intend to try to prove the patents are “bogus” and the New

 8   Jersey patent-infringement lawsuits were a “sham.” Far from a sham, the patents could have kept

 9   generic entry from the market until 2033, years after the entry dates provided for in the challenged

10   settlement agreements.

11            The legality of the proposed generic products and the conditions under which they could be

12   approved and marketed were the subject not only of patent litigation, but also of various petitions to

13   the FDA. Xyrem’s status as a controlled substance with the potential for abuse and misuse meant that

14   any marketing of generic Xyrem products outside of Jazz’s carefully designed system posed clear

15   safety concerns. Thus, Jazz filed petitions with the FDA aimed at ensuring continued patient and

16   community safety. Plaintiffs in this litigation highlight two of the three petitions filed by Jazz: The

17   first, filed in May 2012, related to what method of bioequivalence testing the FDA would deem

18   acceptable for Xyrem; that petition was denied in November 2012. The second, filed in July 2012,

19   asked FDA to require that any generics have a REMS program comparable to Jazz’s; the FDA denied

20   that petition in December 2012. Thus, the two petitions Plaintiffs emphasize in this litigation were

21   addressed by the FDA eight years ago, and none of the Complaints pleads any antitrust injury arising

22   therefrom.

23            Jazz also filed a third petition in September 2016. This petition, which only some Plaintiffs

24   mention in their complaints, related to whether generic Xyrem manufacturers should be required to

25   include on their labeling the same safety information regarding potential drug-drug interactions (DDI)

26
        12
27           U.S. Patent Nos. 8,772,306, 9,050,302, and 9,486,426.

28                                                   -8-
                                  JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 10 of 30




 1   as appeared in branded Xyrem labeling. The FDA sided with Jazz and granted this petition in January

 2   2017. Jazz’s position was that the FDA’s requirement that this safety information be included on

 3   generic Xyrem labels meant the ANDA filers would induce infringement of Jazz’s DDI patents. In

 4   April 2017, with both sides weighing their prospects for success against their respective risks of

 5   litigation, Jazz and “first filer” Hikma settled their District of New Jersey litigation with Jazz. Under

 6   the settlement, Hikma agreed not to launch a product that would infringe Jazz’s patents for six years,

 7   until 2023. This settlement occurred as the patent litigation was evolving favorably for Jazz

 8   generally, and particularly with respect to the DDI Patents.

 9           For example, one of the generic manufacturers, Amneal, had filed an IPR before the Patent

10   Trials and Appeals Board (“PTAB”) of the Patent and Trademark Office in February 2016

11   challenging the validity of one of the DDI Patents. Despite the lower evidentiary standard at the initial

12   stage of an IPR,13 the PTAB in July 2016 found that Amneal had “not demonstrated that the

13   information presented shows that there is a reasonable likelihood that it would prevail in proving the

14   unpatentability of claims 1–34 of the ’306 patent.” Amneal Pharmaceuticals LLC v. Jazz

15   Pharmaceuticals Ireland Ltd., et al., Case IPR2016-00546 (P.T.A.B. July 28, 2016), Paper No. 11 at

16   14-15. Jazz thus was well positioned to defend the validity of the claims of this DDI Patent in its

17   District of New Jersey litigation against the generic manufacturers.

18           And, as noted, Jazz’s infringement allegations as to the DDI Patents also were strengthened by

19   the FDA’s January 2017 Citizen Petition decision requiring generic Xyrem manufacturers to include

20   on their labeling the same safety information regarding potential drug-drug interactions as appeared in

21   branded Xyrem labeling. Par itself had explained the significance of this decision only months before

22

23      13
           At the initial stage of an IPR, challengers need show only a reasonable likelihood they
24   ultimately will succeed in demonstrating by a preponderance of the evidence the invalidity of a
     challenged patent claim. See 35 U.S.C. § 314; FanDuel, Inc. v. Interactive Games LLC, 966 F.3d
25   1334, 1340 (Fed. Cir. 2020). By contrast, in federal district court proceedings, challengers must
     demonstrate the invalidity of a patent claim by clear and convincing evidence. Microsoft Corp. v. I4I
26   Ltd. P’ship, 564 U.S. 91, 95 (2011).
27

28                                                  -9-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 11 of 30




 1   in a November 2016 submission to the FDA asking the agency to reject Jazz’s Citizen Petition: “The

 2   difference between permitting Par’s proposed labeling carve-out and denying it [i.e., granting Jazz’s

 3   petition] means a difference of nine (9) additional years of exclusive marketing for Xyrem . . . Jazz’s

 4   ’302 and ’306 patents expire on March 15, 2033.” Par Comments to Docket No. FDA-2016-P-2672

 5   (Nov. 15, 2016), available at https://www.regulations.gov/ document?D=FDA-2016-P-2672-0017, at

 6   18. Jazz and the generic manufacturers alike recognized that the DDI patents could prevent lawful

 7   generic sodium oxybate entry until 2033.

 8          In settling the New Jersey patent litigation against Hikma for an entry date in 2023, Jazz

 9   agreed to license its patents on terms that would allow Hikma to enter the market a decade earlier than

10   patent expiry, with Hikma paying Jazz a royalty. Following the April 2017 Jazz-Hikma settlement,

11   Par, Amneal and Lupin reached settlements with Jazz in 2018, under which they are licensed to begin

12   selling generic Xyrem 180 days after Hikma enters the market. The remaining Defendants reached

13   settlements allowing those ANDA filers to begin selling generic versions of Xyrem on December 31,

14   2025—seven years before the expiration of the last of Jazz’s DDI patents.

15          The Complaints in this litigation now attack various terms of these settlements that were made

16   public in securities disclosures filed several years ago. Plaintiffs are belatedly trying to attack

17   settlement terms that are entirely lawful.

18          Not surprisingly, therefore, Plaintiffs have failed to plead adequately any cognizable antitrust

19   claims, including any claims (a) that the settlements of the New Jersey patent litigations were

20   anticompetitive; (b) that Jazz engaged in “sham litigation” over its Xyrem patents; (c) that Jazz filed

21   baseless petitions or manipulated the REMS system to delay generic entry; (d) that Plaintiffs have

22   standing as direct purchasers of Xyrem; or (e) that Plaintiffs have suffered any adequately articulated

23   antitrust injury. Defendants will respond more specifically to Plaintiffs’ allegations upon the filing of

24   a single consolidated complaint.

25

26

27

28                                                 -10-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 12 of 30




 1           Joint Statement of the Principal Factual Issues in Dispute14

 2           The parties provide the following list of principal factual issues that may be in dispute15:

 3                1. Whether Defendants entered into unlawful agreements or restraints of trade;

 4                2. Whether Jazz unlawfully maintained and continues to maintain monopoly power in
                     any cognizable relevant market;
 5
                  3. Whether any of the challenged settlements contained a large and unjustified payment
 6
                     from Jazz to one of the ANDA-filer Defendants;
 7
                  4. Whether the challenged settlements were procompetitive and/or whether there were
 8                   less restrictive means of settling the patent litigations;
 9                5. Whether the Defendants’ alleged scheme, in whole or in part, has substantially affected
                     intrastate and/or interstate commerce;
10

11                6. Whether and, if any, which Purchasers suffered any injury and damages as a result of
                     Defendants’ alleged conduct;
12
                  7. Whether Defendants conspired to delay generic competition for Xyrem;
13

14                8. Whether the challenged agreements and/or alleged conduct delayed the marketing of
                     generic sodium oxybate products;
15
                  9. Whether, in the absence of the challenged conduct, Jazz would have prevailed in the
16                   underlying patent litigation in proving the ANDA-filer Defendants infringed valid
                     Formulation patents, REMS patents, and/or DDI patents;
17
                  10. Whether and, if so, when, in the absence of the challenged conduct, the ANDA-filer
18
                      Defendants would have been able to market FDA-approved generic sodium oxybate
19                    products;

20                11. Whether and, if so, when, in the absence of the challenged conduct, the ANDA-filer
                      Defendants would have been able to obtain FDA approval for the distribution of their
21                    products;
22

23      14
           Recitation of a factual issue in this section should not be construed as an agreement by any
24   party that the standard or terminology stated therein is the correct or applicable one.
        15
           To the extent any items on Defendants’ below list of legal issues potentially in dispute are more
25
     appropriately characterized as factual issues, Defendants incorporate them here as well. Defendants
26   reserve all rights to move to dismiss the forthcoming consolidated complaint on the basis of legal
     deficiencies and, at the appropriate time, to move for summary judgment with respect to some or all
27   of Plaintiffs’ claims on the ground that material facts are not in dispute.

28                                                 -11-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 13 of 30




 1                12. Whether the ANDA-filer Defendants would have been able to operationalize safe,
                      FDA-approved distribution mechanisms for their products;
 2
                  13. Whether and, if any, to what extent each plaintiff would have purchased generic
 3
                      sodium oxybate products instead of brand-name Xyrem earlier than they otherwise
 4                    would have purchased those products in the absence of the challenged settlements;

 5                14. Whether the Purchasers’ policies and practices, including with respect to formularies
                      and other restrictions on their members’ access to medicine, caused or contributed to
 6                    any reduction in choice or access to generic sodium oxybate products and other
                      substitutable alternatives to Xyrem;
 7

 8                15. Whether Plaintiffs and members of the putative classes they purport to represent
                      suffered any injury as a result of any of the alleged conduct;
 9
                  16. Determination of the amount of delay, if any, the Defendants’ allegedly unlawful
10                    monopolistic conduct caused; and
11
                  17. The amount of alleged overcharges, if any, paid by the classes in the aggregate and by
12                    individual members of the putative classes the Plaintiffs purport to represent.

13           Defendants’ note, however, that, because there are eight different cases, and because of

14   variance in the allegations and theories pleaded in these cases, the precise factual contours of this case

15   await the filing of the single, consolidated complaint, which the Purchasers have represented they will

16   file on behalf of one (or more16) putative classes. As such, Defendants view the above list as

17   preliminary; upon filing of a consolidated complaint, Defendants will be able identify the principal

18   factual issues in dispute.

19                                          III.   LEGAL ISSUES17

20           The Purchasers provide the following list of principal legal issues in dispute:

21              1. Whether Defendants unlawfully restrained trade in violation of 15 U.S.C. § 1 and the
                   certain States’ antitrust and consumer protection laws by entering into the agreements;
22

23      16
            Counsel to Plaintiffs have indicated that they have not yet decided whether to proceed in their
24   consolidated complaint on behalf of one putative class, or multiple putative classes. A threshold legal
     issue in this case will be whether Plaintiffs can proceed as a putative class of “direct purchasers,”
25   under federal antitrust law, and/or whether they can proceed (as several of the initially filed
     complaints did) as a class of “indirect purchasers” under the laws of certain states.
26      17
            Recitation of a legal issue in this section should not be construed as an agreement by any party
27   that the standard or terminology stated therein is the correct or applicable one.

28                                                  -12-
                                  JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 14 of 30




 1              2. Whether Defendants monopolized or conspired to monopolize the alleged market for
                   Xyrem and its AB-rated generic equivalents in violation of 15 U.S.C. § 2 and certain
 2                 States’ antitrust and consumer protection laws;
 3              3. Whether Defendants were unjustly enriched by their alleged misconduct;
 4
                4. Whether Defendants possessed and maintained substantial market power (i.e., monopoly
 5                 power) with respect to Xyrem and its AB-rated equivalents;

 6              5. Whether Defendants’ unlawful conduct was a contributing factor in causing some
                   amount of delay of the entry of generic Xyrem;
 7
                6. Whether Defendants caused antitrust injury to the Purchasers and class members;
 8
                7. Whether the Purchasers’ allegations of an agreement in restraint of trade are sufficient
 9                 to state a claim against each of the defendants under Rule 12(b)(6) of the Federal Rules
10                 of Procedure; and

11              8. Whether the claims should be certified to proceed as a class action under Rule 23.

12           Defendants’ position is the same as with respect to the factual issues: upon the filing of a

13   consolidated complaint, Defendants will be able identify the principal legal issues in dispute. At

14   present, Defendants note that at least the following legal issues may be in dispute18:

15              1. Whether the Plaintiffs’ allegations are sufficient to state a claim against each of the
                   Defendants under Rule 12(b)(6) of the Federal Rules of Procedure.
16
                2. Whether Plaintiffs can meet their burden to show that any of the Defendants, or all of
17
                    the Defendants, entered in any agreement to unlawfully restrain trade;
18
                3. Whether Plaintiffs can meet their burden to show that but for the challenged
19                 settlements, any of the ANDA-filer Defendants would have been able to lawfully
                   launch their products prior to the filing of the complaints;
20
                4. Whether the challenged settlements pro-competitively facilitated the market entry of
21                 the ANDA-filer Defendants;
22              5. Whether patent settlement provisions requiring the payment of royalties by a licensee
23                 to a patentee constitute a “reverse payment” from the patentee to the licensee within
                   the meaning of FTC v. Actavis, Inc., 570 U.S. 136 (2013);
24
        18
            To the extent any items on Defendants’ above list of factual issues potentially in dispute are
25
     more appropriately characterized as legal issues, Defendants incorporate them here as well.
26   Defendants reserve all rights to move to dismiss the forthcoming consolidated complaint on the basis
     of legal deficiencies and, at the appropriate time, to move for summary judgment with respect to some
27   or all of Plaintiffs’ claims on the ground that material facts are not in dispute.

28                                                 -13-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 15 of 30




 1
                6. Whether settlement provisions permitting the marketing of authorized generic versions
 2                 of Xyrem nonetheless constitute a “reverse payment” and “no-authorized-generic”
                   agreement within the meaning of FTC v. Actavis, Inc., 570 U.S. 136 (2013);
 3

 4              7. Whether settlement provisions providing a volume-limited license under a patent can
                   constitute unlawful market allocation under the antitrust laws;
 5
                8. Whether Defendants can be found liable for unlawful market allocation where they are
 6                 not alleged to have reached agreement to limit total market supply;

 7              9. Whether Plaintiffs can meet their burden to show that Jazz’s patent infringement
                   litigations against generic manufacturers were so objectively baseless as to constitute
 8                 “sham litigation”;
 9              10. Whether Plaintiffs can meet their burden to show that the two Citizen Petitions that
                    Jazz submitted to the FDA and that the FDA denied were so objectively baseless as to
10
                    constitute “sham petitions”;
11
                11. Whether Plaintiffs can meet their burden to show that the 2016 Citizen Petition that the
12                  FDA granted (docket number FDA-2016-P-2672) was nevertheless a “sham petition”;

13              12. Whether, given the FDA’s grant of the 2016 Citizen Petition, any of the ANDA-filer
                    Defendants could have lawfully come to market prior to 2033, but for the challenged
14                  settlements;
15
                13. Whether any of the Plaintiffs are direct purchasers under Illinois Brick Co. v. Illinois,
16                  431 U.S. 720 (1977), and if not, whether they state any claims under the patchwork of
                    state laws their complaints rely upon; and
17
                14. Whether the Defendants caused antitrust injury to the Plaintiffs and class members, and
18                  if so, which Plaintiffs and class members.
                                                IV.    MOTIONS
19
            Consolidation: On August 12, 2020, Plaintiff A.F. of L. filed a motion with the Judicial Panel
20
     on Multidistrict Litigation (“JPML”) to centralize all related actions in the Southern District of New
21
     York that were pending in the Southern District of New York and the Northern District of California.
22
     (MDL No. 2966, ECF No. 1). On August 13, 2020, plaintiffs New York State Teamsters Council
23
     Health and Hospital Fund, Blue Cross and Blue Shield Association, Government Employees Health
24
     Association, and UFCW Local 1500 Welfare Fund filed a motion to consolidate the related actions
25
     that were currently pending in the Northern District of California. (20-cv-4056, ECF No. 47). The
26
     motion was fully briefed. ECF No. 55 (opposition).
27

28                                                -14-
                                JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 16 of 30




 1          On October 15, 2020, Hon. Vince Chhabria held a hearing to consider the motion to

 2   consolidate. Hon. Chhabria ruled that because the submission of a consolidated complaint should

 3   occur after all of the cases were before a single judge, a decision on consolidation should be denied

 4   without prejudice. (20-cv-4056, ECF No. 80).

 5          On January 4, 2020, the JPML issued a Transfer Order transferring all of the related actions to

 6   the Northern District of California. (MDL No. 2966, ECF No. 65). At this time, eight related actions

 7   are pending before Your Honor.

 8          The parties agree that the actions pending in this MDL should be consolidated and, if the

 9   Court agrees, will submit a motion and/or proposed order to consolidate the actions pursuant to

10   Federal Rule of Civil Procedure 42(a).

11          Appointment of Interim Lead Counsel: Counsel for the Purchasers anticipate that there will

12   be competing motions for Interim Lead Class Counsel pursuant to Fed. R. Civ. P. 23(g). The

13   Purchasers anticipate discussion of this issue at the Case Management Conference and are amenable

14   to the Court’s preferences. Based on this Court’s prior preliminary case management orders in other

15   similar actions, the Purchasers suggest a deadline of seven days after the initial conference to submit

16   those motions, which shall be no more than 10 pages in length. A response of no more than three

17   pages may be filed three days after the initial filing.

18          Motion(s) to Dismiss: Defendants will move to dismiss pursuant to Fed. R. Civ. P. 12(b)(6),

19   and the parties in the various litigations and Districts have stipulated that such motion shall be due

20   forty-five (45) days following the filing of a single consolidated complaint. See supra note 1.

21   Defendants anticipate seeking leave for an extension of page limits in connection with this motion,

22   and the parties will meet and confer regarding such extension within five days of the filing of the

23   consolidated complaint and provide a submission to the Court.

24          Class Certification: The Purchasers intend to file a motion for class certification pursuant to

25   Fed. R. Civ. P. 23.

26          The parties anticipate that there will be further motions, including, potentially, motions for

27   summary judgment, motions to exclude expert testimony, and motions in limine.

28                                                 -15-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 17 of 30




 1                                   V.         AMENDMENT TO PLEADINGS

 2          Purchasers anticipate filing a Consolidated Class Action Complaint, but believe that the filing

 3   of a consolidated complaint should occur after the appointment of Interim Lead Class Counsel.

 4   Purchasers propose that the deadline to file a consolidated complaint be 14 days after the appointment

 5   of Interim Lead Class Counsel.

 6                                        VI.    DOCKET MAINTENANCE

 7          There are currently a few errors in the case dockets. Plaintiff Ruth Hollman is listed as a

 8   plaintiff in the New York State Teamsters Council Health and Hospital Fund action (20-cv-4056). Ms.

 9   Hollman is not a plaintiff in that action. Likewise, Teamsters are mistakenly listed as a plaintiff in the

10   City of Providence action (20-cv-4064).

11                                    VII.      EVIDENCE PRESERVATION

12           The parties certify that they have reviewed this Court’s Guidelines Relating to the Discovery

13   of Electronically Stored Information, are aware of their obligations, and have taken appropriate steps

14   to preserve potentially relevant evidence. The parties confirm that they have met and conferred

15   concerning these obligations.

16                                               VIII. DISCLOSURES

17          The parties have not served initial disclosures. The Purchasers propose that initial disclosures

18   be served one week after the case management conference. Defendants propose that the exchange of

19   initial disclosures occur seven days after a decision on Defendants’ motion to dismiss the consolidated

20   complaint, assuming the complaint is not dismissed in its entirety.

21          The parties understand and will comply with their ongoing duty under Rule 26(e) to

22   supplement their disclosures.

23                                               IX.   DISCOVERY

24          The parties have not taken any discovery to date.

25          The parties have not entered into any stipulations regarding e-discovery or confidentiality.

26

27

28                                                 -16-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 18 of 30




 1          Scope of anticipated discovery

 2          Based on the factual and legal issues described above, the parties anticipate that if and when

 3   discovery begins, it will cover the following, non-exhaustive areas of inquiry, noting that the parties

 4   are not unanimous in their assessment of the importance or relevance of each area, and that the list is

 5   therefore preliminary and subject to revision:

 6                 The development and approval of Xyrem and AB-rated generic Xyrem including all
                    NDAs and ANDAs and supplements thereto;
 7
                   The filing and prosecution of patents covering Xyrem and all acquisitions thereof and
 8
                    assignments thereto and the decisions to list or not list such patents in the Orange
 9                  Book;

10                 Actual or potential challenges to the validity and enforceability of the patents
                    purporting to cover Xyrem in litigation or before the U.S. Patent & Trademark Office,
11                  and claims of non-infringement of the patents;
12                 Litigation and settlement of actual or potential claims concerning the patents
13                  purporting to cover Xyrem and AB-rated generic Xyrem and other agreements to
                    license, supply, sell, and refrain from selling Xyrem and AB-rated generic Xyrem,
14                  including those agreements to settle threatened, perceived, potential or actual
                    infringement litigation; and the negotiation thereof;
15
                   The RiskMAP and REMS programs for Xyrem, and in particular, the “single
16                  pharmacy” REMS program for Xyrem;
17
                   The May 18, 2012, July 10, 2012, and September 2, 2016 citizen petitions filed by
18                  Jazz;

19                 The manufacture, marketing, sale, and distribution of Xyrem and AB-rated generic
                    Xyrem, including the actual, perceived, and/or expected readiness, willingness, or
20                  ability of any Defendant or other pharmaceutical company to develop, formulate, scale
                    up, process validate, manufacture, market, and sell AB-rated generic Xyrem;
21

22                 The market for Xyrem and AB-rated generic Xyrem, including Defendants’ alleged
                    agreements to allocate such a market;
23
                   Sales of Xyrem and AB-rated generic Xyrem and calculation of the Purchasers’
24                  alleged overcharge damages based on those purchases, if any;
25                 Revenues and profits, and projected revenues and profits, derived from the sale of
26                  Xyrem and AB-rated generic Xyrem and the economic and therapeutic substitutability
                    or interchangeability among Xyrem, AB-rated generic Xyrem, and other products;
27

28                                                 -17-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 19 of 30




 1                 Plaintiffs’ policies in connection with the reimbursement for, coverage of, and/or safe
                    distribution of Xyrem;
 2
                   Definition of the relevant antitrust market in which Xyrem competes;
 3

 4                 Projections of the Purchasers or their pharmacy benefit managers regarding timing of
                    generic entry;
 5
                   The Purchasers’ contracts with insurers and/or pharmacy benefit managers;
 6
                   The Purchasers’ or their pharmacy benefit managers’ formularies;
 7
                   The treatment of narcolepsy, excessive daytime sleepiness, and/or cataplexy; and
 8

 9                 Investigations by government or state entities regarding the conduct alleged in the
                    Purchasers’ complaints, if any.
10
             Timing of discovery
11
             The Purchasers’ Position: While the Purchasers are willing to defer the production of
12
     custodial documents until after the hearing on the motion to dismiss, certain types of documents and
13
     information should be produced in the coming months to expedite the overall case schedule in the
14
     event the Court denies Defendants’ motion to dismiss. The Purchasers’ position is that at least the
15
     following documents and information should be produced by April 30, 2021:19
16
                   The settlement agreements between Jazz and the ANDA-filer Defendants;
17
                   Any agreements between Jazz and Express Scripts related to the sale and/or
18
                    distribution of Xyrem;
19
                   All Citizen Petitions, ANDAs, marketing and/or distribution applications, and related
20
                    documents provided to the FDA, including any comments, supplements, or
21
                    amendments thereto;
22
                   Unredacted versions of all filings, document productions and deposition transcripts in
23
                    the patent litigation, including any expert reports;
24

25
        19
26         See, e.g., In re Qualcomm Antitrust Litig., Case No. 17-md-02773-LHK (N.D. Cal.), ECF No.
     36 (ordering that “[d]iscovery shall begin immediately. Qualcomm shall produce documents it
27   submitted to government investigatory agencies . . . .”

28                                                -18-
                                JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 20 of 30




 1                 Data reflecting Jazz’s sales of Xyrem, as well as any rebates, coupons, discounts, or
 2                  other promotion payments or incentives provided by Jazz relating to the sale or
 3                  utilization of Xyrem;
 4                 Any documents produced or provided to the Federal Trade Commission, Department
 5                  of Justice, or any other government regulators or agencies regarding the conduct at
 6                  issue in this litigation; and
 7                 Defendants should disclose whether they intend to rely upon the advice of counsel as a
 8                  defense in this matter.
 9          The Purchasers also propose that, even though they are willing to defer custodial document
10   discovery, the parties promptly begin the process of negotiating discovery-related pretrial orders, such
11   as orders governing confidentiality, the production of electronically stored information, privilege, and
12   remote depositions. Having such orders in place prior to the commencement of document productions
13   will ensure that such discovery is not unnecessarily delayed.
14          Defendants’ Position: Defendants’ position is that all discovery—not simply the custodial
15   discovery that Plaintiffs agree should be deferred—should await the filing of a consolidated complaint
16   and resolution of Rule 12 briefing thereon. The Court has broad discretion to stay discovery pending
17   the disposition of a dispositive motion. Defendants intend to file motion(s) to dismiss that would
18   resolve the entire action, and a preliminary peek at the motion(s), when filed, will confirm that
19   commencing discovery prior to resolution of the motions would be a waste of resources. If Plaintiffs
20   are unable to state a claim, then they have no basis on which to obtain access to Defendants’
21   confidential documents and data.
22          If Plaintiffs are able to state a claim, and the parties have the Court’s guidance on which
23   claims are properly pled, then the parties can proceed efficiently to exchange document requests and
24   negotiate the reasonable scope of discovery relevant to the parties’ claims and defenses. To date,
25   Plaintiffs are not yet aligned on definition of the putative class, or of how many classes there will be,
26   and which of various theories they will pursue among the competing complaints. Requiring
27   Defendants to make decisions that will affect their discovery burdens before Defendants are able to
28                                                 -19-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 21 of 30




 1   understand which claims and allegations will be at issue in these cases would be premature and

 2   unfair.20

 3                                          X.      CLASS ACTIONS

 4            All attorneys of record have reviewed the Procedural Guidance for Class Action Settlements.

 5            Certain parties have proposed schedules(s) for the filing of the Purchasers’ motion for class

 6   certification below.

 7            Defendants intend to dispute class certification, but will meet and confer on such issues upon

 8   the filing of a single complaint on behalf of the putative class(es).

 9                                          XI.     RELATED CASES

10            The eight related actions filed in this District and the Southern District of New York have been

11   centralized before this Court by the Judicial Panel on Multidistrict Litigation pursuant to 28 U.S.C. §

12   1407.

13                                                XII.    RELIEF

14            The Purchasers’ position

15            The Purchasers have pled that they have suffered injury as a result of the Defendants’ unlawful

16   anticompetitive conduct delaying entry of AB-rated generic versions of Xyrem and are entitled to

17   damages in the form of overcharges. The Purchasers are also seeking multiple damages and treble

18   damages under State antitrust and consumer protection laws and/or disgorgement under State unjust

19   enrichment law. Finally, the Purchasers are seeking injunctive relief against defendants to ensure

20   competition in the Xyrem market.

21            Proof at trial, largely in the form of expert testimony, will determine the amount of damages.

22            Entitlement to injunctive relief, and the scope of such relief, will be determined by the Court

23   following trial.

24
         20
           Plaintiffs’ citation to the Qualcomm matter is wholly unavailing. There, the documents the
25
     Court ordered the defendant to produce prior to Rule 12 briefing consisted of documents that the FTC
26   had previously seen fit to subpoena (and that the defendant had previously produced) as part of a
     government investigation of the conduct in dispute. Plaintiffs point to no such regulatory subpoena or
27   investigation here, because there is none.

28                                                  -20-
                                  JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 22 of 30




 1             The Defendants’ position

 2             Because the Plaintiffs have not yet filed their operative complaint, Defendants’ statement is

 3   premised upon the separate complaints filed to date and/or the characterizations set forth by Plaintiffs

 4   above. Defendants deny that Plaintiffs have adequately pleaded any legal claims, including but not

 5   limited to that Defendants illegally monopolized any cognizable antitrust relevant market and that

 6   Defendants engaged in any conduct constituting unlawful exclusionary or anticompetitive conduct

 7   that harmed competition in any cognizable antitrust relevant market. Defendants also deny that

 8   Plaintiffs have standing to assert any such claim and that Plaintiffs have adequately pleaded any

 9   injury.

10                                       XIII. SETTLEMENT AND ADR

11             No settlements have been reached by the parties. The parties do not believe ADR efforts

12   would be productive at this time. The parties have complied with ADR Local Rule 3-5, or will do so

13   by the deadline set forth below.

14                  XIV. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

15             The parties do not consent to proceed before a magistrate judge for all purposes.

16                                        XV.     OTHER REFERENCES

17             This case is not suitable for reference to arbitration or a special master. The Judicial Panel on

18   Multidistrict Litigation already has centralized these cases before this Court pursuant to 28 U.S.C. §

19   1407.

20                                       XVI. NARROWING OF ISSUES

21             The parties have not identified any issues that can be narrowed at this juncture but will meet

22   and confer on any such issues, as well as methods to expedite the presentation of evidence at trial.

23                                 XVII. EXPEDITED TRIAL PROCEDURE

24             The parties do not consent to the Expedited Trial Procedure of General Order No. 64.

25

26

27

28                                                   -21-
                                   JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 23 of 30




 1                                            XVIII. SCHEDULING

 2           The parties propose the following schedule21:

 3                   Event                      Defendants’ Proposal           Plaintiffs’ Proposal
      Deadline to submit application for      7 days after the Case         7 days after the Case
 4    appointment of interim lead             Management Conference         Management Conference
 5    counsel
      For parties that have not already                                     Feb. 17, 2021
 6    done so, last day to:
       - Meet and confer re: initial
 7       disclosures, early settlement,
         ADR process selection, and
 8       discovery plan; and
 9     - File ADR Certification signed
         by Parties and Counsel
10    Purchasers’ Consolidated Class          14 days after appointment     14 days after appointment
      Action Complaint (“CAC”)                of Interim Lead Class         of Interim Lead Class
11                                            Counsel                       Counsel
12
      Deadline to Finish Meeting and                                        21 days after appointment
13    Conferring Regarding ESI and                                          of Interim Lead Class
      Confidentiality Orders                                                Counsel
14
      Last day to file Rule 26(f) Report,                                   28 days after appointment
15    complete initial disclosures or state                                 of Interim Lead Class
16    objection in Rule 26(f) Report and                                    Counsel
      file Case Management Statement.
17    Case Management Conference                                            At the Court’s
                                                                            convenience.
18
      Defendants’ Motion to Dismiss the       45 days after filing of the   45 days after filing of the
19
      Consolidated Complaint                  Consolidated Complaint        Consolidated Complaint
20    Preliminary Document Productions                                      Apr. 30, 2021
      due
21    Purchasers’ Opposition to               28 days after filing of       28 days after filing of
      Defendants’ Motion to Dismiss the       Defendants’ Motion to         Defendants’ Motion to
22    Consolidated Complaint                  Dismiss the Consolidated      Dismiss the Consolidated
23                                            Complaint                     Complaint

24

25      21
             Defendants believe certain of the deadlines proposed by Plaintiffs are unnecessary or that it
26   would be premature to schedule them at this early date, before appointment of interim lead Plaintiffs’
     counsel, filing of a consolidated complaint, or resolution of the motion(s) to dismiss. These entries
27   are left blank in the column presenting Defendants’ Proposal.

28                                                 -22-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 24 of 30




 1                  Event                     Defendants’ Proposal           Plaintiffs’ Proposal
      Defendants’ Reply in Support of       21 days after Purchasers’     21 days after Purchasers’
 2    Motion to Dismiss the                 Opposition to Defendants’     Opposition to Defendants’
 3    Consolidated Complaint                Motion to Dismiss the         Motion to Dismiss the
                                            Consolidated Complaint        Consolidated Complaint
 4    Hearing on Motion to Dismiss          June 2021 or at the Court’s   June 2021 or at the Court’s
                                            convenience                   convenience
 5    Initiation of Fact Discovery          7 days after a decision on
                                            Defendants’ Motion to
 6
                                            Dismiss the CAC in the
 7                                          event the motion is denied
                                            in whole or in part
 8    Commencement of full discovery                                      7 days after a decision on
                                                                          Defendants’ Motion to
 9                                                                        Dismiss the CAC in the
                                                                          event the motion is denied
10
                                                                          in whole or in part
11    Fact Discovery Cutoff                 June 24, 2022                 Plaintiffs BCBS,
                                                                          Teamsters, GEHA, Local
12                                                                        1500, and Hollman:
                                                                          March 25, 2022
13

14                                                                        Plaintiffs A.F. of L., COP,
                                                                          and SISC suggest that the
15                                                                        remaining dates be
                                                                          negotiated by Interim Lead
16                                                                        Class Counsel and defense
                                                                          counsel following a
17                                                                        decision on the
18                                                                        Defendants’ Motion to
                                                                          Dismiss.22
19    Purchasers’ Motion for Class          July 1, 2022                  March 4, 202223
      Certification Including Expert
20    Declarations
      Opposition to Class Certification     Aug. 19, 2022                 April 8, 2022
21

22
        22
            Defendants agree with Plaintiffs A.F. of L., COP, and SISC that, given the early stage of this
23
     case, it would be premature to set deadlines beyond the end of fact discovery at this time. To the
24   extent the Court is inclined to set deadlines beyond the end of fact discovery in the initial Case
     Management Order, however, Defendants submit below their proposal. Plaintiffs BCBS, Teamsters,
25   GEHA, Local 1500, and Hollman have included these dates per Paragraph 17 of the Standing Order
     for All Judges of the Northern District of California.
26      23
          The following dates are proposed by Plaintiffs BCBS, Teamsters, GEHA, Local 1500, and
27   Hollman.

28                                                -23-
                                JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 25 of 30




 1                   Event                       Defendants’ Proposal           Plaintiffs’ Proposal
      Reply in Support of Class                Sept. 9, 2022                  May 6, 2022
 2    Certification
 3    Hearing on Motion for Class              September 2022 or at the       May 2022 or at the Court’s
      Certification                            Court’s convenience            convenience
 4    Opening Expert Reports                   Sept. 16, 2022                 May 20, 2022
      Rebuttal Expert Reports                  Nov. 4, 2022                   June 24, 2022
 5    Reply Expert Reports                     Dec. 2, 2022                   July 22, 2022
      Expert Discovery Cutoff                  Dec. 23, 2022                  August 12, 2022
 6
      Dispositive Motions and Daubert          Jan. 20, 2023                  September 2, 2022
 7    Motions
      Summary Judgment and Daubert             Feb. 17, 2023                  September 30, 2022
 8    Oppositions
      Summary Judgment and Daubert             Mar. 10, 2023                  October 21, 2022
 9
      Replies
10    Hearing on Dispositive Motions           March/April 2023 or at the November 2022
      and Daubert Motions                      Court’s convenience
11    Exchange of Rule 26(a)(3)(A)                                        January 11, 2023
      Disclosures
12    Exchange of Proposed Voir Dire,                                         January 18, 2023
13    Preliminary Jury Instructions, Final
      Jury Instructions, and Proposed
14    Jury Verdict Form
      Exchange of Objections Pursuant                                         January 25, 2023
15    to Rule 26(a)(3)(B)
      Submission of Joint Pretrial                                            February 8, 2023
16
      Statement, Joint Exhibit List (With
17    Objections), and Deposition
      Designations (With Objections)
18    Submission of Voir Dire,                                                February 15, 2023
      Preliminary Jury Instructions, Final
19    Jury Instructions, and Proposed
      Jury Verdict Form
20
      Pretrial Conference                      June 2023 or at the Court’s February 2023
21                                             convenience
      Trial                                    July 2023 or at the Court’s March 2023
22                                             convenience
23

24                                                 XIX. TRIAL
25            The Purchasers request a jury trial but reserve their right to request a bench trial on issue so
26   triable. At this time, the Purchasers estimate that such trial will take approximately four weeks.
27

28                                                  -24-
                                  JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 26 of 30




 1          The Defendants do not anticipate disputing the Plaintiffs’ jury demand, reserving their rights

 2   pending the filing of the operative complaint.

 3          XX.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 4          All parties have filed or will file their Certification of Interested Entities or Persons required

 5   by Civil Local Rule 3-15.

 6          The law firms representing the Purchasers are self-funding the litigation.

 7                                   XXI. PROFESSIONAL CONDUCT

 8          The parties attest that all attorneys of record for the parties have reviewed the Guidelines for

 9   Professional Conduct for the Northern District of California.

10                     XXII. PLAN FOR JUNIOR ATTORNEYS’ INVOLVEMENT

11          Senior counsel will ensure the involvement of junior attorneys.

12       XXIII. PROTOCOL FOR INTERVIEWING ABSENT PUTATIVE CLASS MEMBERS

13          Neither Purchasers’ nor Defendants’ counsel shall interview absent putative class members

14   regarding this matter without including opposing counsel in the interview. The Purchasers may,

15   however, communicate with absent class members regarding the procedural status of the case and

16   regarding their actual or potential participation in the matter as named class representatives.

17   Defendants may continue ordinary course of business communications with any absent putative class

18   members who are customers or potential customers of defendants. If a defendant is producing a

19   document or information that requires notice to a customer who is also a putative class member, the

20   defendant may provide such notice.

21                               XXIV. REGULAR STATUS CONFERENCES

22          The Purchasers request that this Court hold a regular status conference every month, or on such

23   other regular basis as the Court may order. Except as otherwise indicated by the Court, counsel can

24   attend status conferences by telephone or video. If all counsel agree that there is no need for a particular

25   status conference given activity in the case, counsel may contact the Court’s Clerk and seek to have the

26   Court cancel the status conference.

27

28                                                 -25-
                                 JOINT CASE MANAGEMENT STATEMENT
                                       Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 27 of 30




 1   Dated: January 15, 2021

 2
     By: /s/ Dena C. Sharp                          By: /s/ Jeffrey Faucette            .
 3   Dena C. Sharp (State Bar No. 245869)           Jeffrey Faucette (State Bar No. 193066)
     GIRARD SHARP LLP                               SKAGGS FAUCETTE LLP
 4   601 California Street, Suite 1400              Four Embarcadero Center
 5   San Francisco, CA 94108                        Suite 1400 PMB #72
     Tel: (415) 981-4800                            San Francisco CA 94111
 6   Fax: (415) 981-4846                            Tel: (415) 295-1197
     dsharp@girardsharp.com                         Fax: (888) 980-6547
 7                                                  jeff@skaggsfaucette.com
     Attorneys for Plaintiff New York State
 8   Teamsters Council Health and Hospital Fund      By: /s/ Heidi K. Hubbard
 9                                                   Heidi K. Hubbard (pro hac vice)
     By: /s/ Michael M. Buchman                      Stephen Andrews (State Bar No. 205961)
10   Michael M. Buchman                              Stanley E. Fisher (pro hac vice)
     Michelle C. Clerkin                             Benjamin M. Greenblum (pro hac vice)
11   777 Third Avenue, 27th Floor                    WILLIAMS & CONNOLLY LLP
     New York, NY 10017                              725 12th Street, N.W.
12   (212) 577-0050                                  Washington, D.C. 20005
     mbuchman@motleyrice.com                         Tel: (202) 434-5000
13
     mclerkin@motleyrice.com                         Fax: (202) 434-5029
14                                                   hhubbard@wc.com
     Attorneys for Plaintiff The City of Providence, sandrews@wc.com
15   Rhode Island                                    sfisher@wc.com
                                                     bgreenblum@wc.com
16   By: /s/ Thomas M. Sobol
     Thomas M. Sobol                                 Attorneys for Defendants Jazz Pharmaceuticals,
17   Jessica MacAuley                                Inc. and Jazz Pharmaceuticals Ireland Limited
     HAGENS BERMAN SOBOL SHAPIRO
18
     LLP                                             By: /s/ Devora W. Allon
19   55 Cambridge Parkway, Suite 301                 Devora W. Allon, P.C. (Pro hac vice)
     Cambridge, MA 02142                             Jay P. Lefkowitz, P.C. (Pro hac vice)
20   Tel: (617) 482-3700                             KIRKLAND & ELLIS LLP
     Fax: (617) 482-3003                             601 Lexington Avenue
21   tom@hbsslaw.com                                 New York, New York 10022
     jessicam@hbsslaw.com                            Tel: 212-446-4800
22
                                                     devora.allon@kirkland.com
23   Attorneys for Plaintiffs Blue Cross Blue Shield lefkowitz@kirkland.com
     Association and Government Employees
24   Health Association                              Attorney for Defendants Amneal
                                                     Pharmaceuticals, LLC, Lupin Pharmaceuticals
25   By: /s/ Greg S. Asciolla                        Inc., Lupin Inc., Lupin Ltd., Sun
     Gregory S. Asciolla                             Pharmaceutical Holdings USA, Inc., and Sun
26   LABATON SUCHAROW LLP                            Pharmaceutical Industries, Inc.
27   140 Broadway

28                                               -26-
                               JOINT CASE MANAGEMENT STATEMENT
                                     Case No. 5:20-md-02966-LHK
      Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 28 of 30




 1   New York, NY 10005                                By: /s/ Benjamin G. Bradshaw
     Tel: (212) 907-0700                               Benjamin G. Bradshaw
 2   Fax: (212) 818-0477                               Stephen McIntyre
     gasciolla@labaton.com                             Brett J. Williamson
 3
                                                       Monsura A. Sirajee
 4   Attorneys for Plaintiff UFCW Local 1500           O’MELVENY & MYERS LLP
     Welfare Fund                                      1625 Eye Street, NW
 5                                                     10th Floor
     By: /s/ Thomas M. Loper                           Washington, DC 20006
 6   Thomas M. Loper (Pro hac vice)                    Tel: (203) 383-5300
     LOPER LAW LLC                                     Fax: (203) 383-5414
 7   452 Government Street, Suite E                    bbradshaw@omm.com
     Mobile, AL 36602                                  smcintyre@omm.com
 8
     Phone: (251) 288-8308                             bwilliamson@omm.com
 9   tloper@loperlawllc.com                            msirajee@omm.com
10   Attorneys for Plaintiff A.F. of L. – A.G.C.       Attorneys for Defendant Par Pharmaceutical,
     Building Trades Welfare Plan                      Inc.
11

12                                                     By: /s/ Heather M. Burke
     By: /s/ Joseph R. Saveri                          Heather M. Burke (SBN 284100)
     Joseph R. Saveri (State Bar No. 130064)           WHITE & CASE LLP
13
     Steven N. Williams (State Bar No. 175489)         3000 El Camino Real
14   Kyle P. Quackenbush (State Bar No. 322401)        2 Palo Alto Square, Suite 900
     Anupama K. Reddy (State Bar No. 324873)           Palo Alto, CA 94306-2109
15   JOSEPH SAVERI LAW FIRM, INC.                      Tel: (650) 213-0300
     601 California Street, Suite 1000                 Fax: (650) 213-8158
16   San Francisco, California 94108                   hburke@whitecase.com
     Telephone: (415) 500-6800
17
     Facsimile: (415) 395-9940                         Jack E. Pace III (pro hac vice)
18   jsaveri@saverilawfirm.com                         WHITE & CASE LLP
     swilliams@saverilawfirm.com                       1221 Avenue of the Americas
19   kquackenbush@saverilawfirm.com                    New York, New York 10020
     areddy@saverilawfirm.com                          Telephone: (212) 819-8200
20
                                                       Fax: (212) 354-8113
     Attorneys for Plaintiff Self-Insured Schools of   jpace@whitecase.com
21   California
22                                                     Kathryn J. Mims (pro hac vice)
     By: /s/ John Macoretta                            WHITE & CASE LLP
23   John Macoretta                                    701 Thirteenth Street, NW
     SPECTOR ROSEMAN & KODROFF PC                      Washington, District of Columbia 20005
24   2001 Market Street, Suite 3420                    Telephone: (202) 626-3600
     Philadelphia, PA 19103                            Fax: (202) 639-9355
25   Tel: (215) 496-0300                               kmims@whitecase.com
26   Fax: (215) 496-6611
     jmacoretta@skrattorneys.com                   Attorneys for Defendants Hikma
27   Attorneys for Ruth Hollman                    Pharmaceuticals USA Inc., Eurohealth
28                                                -27-
                                JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 5:20-md-02966-LHK
     Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 29 of 30




 1                                       (U.S.A.), Inc., Roxane Laboratories, Inc., and
                                         West-Ward Pharmaceuticals Corp.
 2
                                         /s/ Amanda H. Russo
 3                                       Amanda H. Russo (SBN 319617)
 4                                       GOODWIN PROCTER LLP
                                         601 South Figueroa Street
 5                                       Los Angeles, CA 90017
                                         Tel.: +1 213 426 2500
 6                                       Fax: +1 213 623 1673
                                         arusso@goodwinlaw.com
 7
                                         /s/ Christopher T. Holding
 8
                                         Christopher T. Holding (pro hac vice
 9                                       forthcoming)
                                         GOODWIN PROCTER LLP
10                                       100 Northern Avenue
                                         Boston, MA 02210
11                                       Tel.: (617) 570-1000
12                                       Fax: (617) 523-1231
                                         cholding@goodwinlaw.com
13
                                         Attorneys for Defendants Watson Laboratories,
14                                       Inc. and Teva Pharmaceuticals USA, Inc.

15
                                         /s/ Wendy L. Devine
16                                       Wendy L. Devine (SBN 246337)
                                         WILSON SONSINI GOODRICH &
17
                                         ROSATI
18                                       One Market Plaza
                                         Spear Tower, Suite 330
19                                       San Francisco, CA 94105
                                         wdevine@wsgr.com
20
                                         Jeffrey C. Bank (pro hac vice forthcoming)
21                                       Brendan J. Coffman (pro hac vice forthcoming)
22                                       WILSON SONSINI GOODRICH &
                                         ROSATI
23                                       1700 K St. NW
                                         Fifth Floor
24                                       Washington, DC 20006
                                         jbank@wsgr.com
25
                                         bcoffman@wsgr.com
26

27

28                                       -28-
                       JOINT CASE MANAGEMENT STATEMENT
                             Case No. 5:20-md-02966-LHK
       Case 5:20-md-02966-LHK Document 21 Filed 01/15/21 Page 30 of 30




 1                                                     Counsel to Wockhardt Ltd, Wockhardt USA
                                                       LLC, and Morton Grove Pharmaceuticals, Inc
 2

 3

 4                                             ATTESTATION

 5          I, Dena C. Sharp, am the ECF user whose identification and password are being used to file

 6   this document. I attest under penalty of perjury that concurrence in this filing has been obtained from

 7   counsel listed above.

 8                                                  /s/ Dena C. Sharp

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                -29-
                                JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 5:20-md-02966-LHK
